DENY and Opinion Filed March 11, 2022




                                   S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00172-CV

                    IN RE BRIGETTA D’OLIVIO, Relator

             Original Proceeding from the Collin County Probate
                            Collin County, Texas
                    Trial Court Cause No. PB1-1381-2019

                        MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                             Opinion by Justice Smith
      Before the Court are relator’s March 2, 2022 petition for writ of mandamus

and emergency motion for temporary relief. In her petition, relator challenges

various rulings arising from the underlying probate proceedings.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that she lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based

on our review of the petition and the record, we conclude that relator has failed to

show her entitlement to the relief requested. See TEX. R. APP. P. 52.8(a).

Accordingly, we deny the petition for writ of mandamus, and we deny the emergency

motion for temporary relief as moot.
     Also before the Court is relator’s March 7, 2022 emergency motion for

permission to file a supplemental petition for writ of mandamus. We deny the

motion.


                                      /Craig Smith/
                                      CRAIG SMITH
                                      JUSTICE


220172.P05




                                    –2–